Citation Nr: 1015373	
Decision Date: 04/27/10    Archive Date: 05/06/10

DOCKET NO.  03-10 632	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

Entitlement to service connection for a right knee 
disability.  

Entitlement to service connection for a left knee disability.  

Entitlement to service connection for a back disability.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from 
October 1981 to March 1983.  These matters are before the 
Board of Veterans' Appeals (Board) on appeal from an August 
2002 rating decision of the Los Angeles, California 
Department of Veterans Affairs (VA) Regional Office (RO).  
The Veteran's claims file is now in the jurisdiction of the 
Waco, Texas RO.  In his April 2003 substantive appeal the 
Veteran requested a Travel Board hearing.  He was scheduled 
for such hearing, but advised the RO he was unable to attend 
on the date in February 2006 when it was scheduled.  He asked 
that it be rescheduled.  The hearing was rescheduled in June 
2006 rescheduled, when the Veteran failed to report.  The 
case was before the Board in October 2006 and in April 2009 
when it was remanded for further development.  In February 
2010, the Veteran submitted two motions for additional time 
to submit evidence.  The period of requested has lapsed; no 
additional evidence was received.  


FINDINGS OF FACT

1.	A right knee injury in service is not shown; a right knee 
disability was not manifested in service; arthritis of the 
right knee was not manifested in the first postservice year; 
and a preponderance of the evidence is against a finding that 
the Veteran's current right knee disability is related to his 
military service, to include as due to his duties as a yeoman 
therein.  

2.	A left knee injury in service is not shown; a left knee 
disability was not manifested in service; arthritis of the 
left knee was not manifested in the first postservice year; 
and a preponderance of the evidence is against a finding that 
the Veteran's current left knee disability is related to his 
military service, to include as due to his duties as a yeoman 
therein.  

3.	A low back injury in service is not shown; a low back 
disability was not manifested in service; arthritis of the 
lumbar spine was not manifested in the first postservice 
year; and a preponderance of the evidence is against a 
finding that the Veteran's current lumbar spine disability is 
related to his military service, to include as due to his 
duties as a yeoman therein.


CONCLUSIONS OF LAW

1.	Service connection for a right knee disability is not 
warranted.  38 U.S.C.A. §§ 1112, 1113, 1131, 1137, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, (2009).

2.	Service connection for a left knee disability is not 
warranted.  38 U.S.C.A. §§ 1112, 1113, 1131, 1137, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, (2009).

3.	Service connection for a low back disability is not 
warranted.  38 U.S.C.A. §§ 1112, 1113, 1131, 1137, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claims.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative of any information, 
and any medical or lay evidence, not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements 
apply to all five elements of a service connection claim: 1) 
Veteran status; 2) existence of a disability; 3) a connection 
between the Veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 
(2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).  

The Veteran was advised of VA's duties to notify and assist 
in the development of the claims.  While he did not receive 
complete notice prior to the rating decision on appeal, a 
January 2002 letter provided certain essential notice prior 
to the adjudication of his claims.  July 2005 and May 2009 
letters explained the evidence necessary to substantiate his 
claims, the evidence VA was responsible for providing, and 
the evidence he was responsible for providing.  The May 2009 
letter and a March 2006 letter also informed the appellant of 
disability rating and effective date criteria.  A January 
2010 supplemental statement of the case readjudicated the 
matters after the appellant and his representative were given 
an opportunity to respond.  See Prickett v. Nicholson, 20 
Vet. App. 370, 376 (2006) (a VCAA timing defect is cured by 
the issuance of fully compliant notification followed by 
readjudication of the claim).  

The Veteran's service treatment records (STRs), except for 
the report of his examination for entry into service, cannot 
be located and in February 2008 were certified to be 
unavailable.  All available pertinent post-service treatment 
records have been secured or certified by the medical care 
providers as being unavailable.  The Social Security 
Administration (SSA) has also certified that no medical 
records are available.  The RO arranged for VA examinations 
in March and May 2008 and, pursuant to remand by the Board, 
in December 2009.  The December 2009 VA examination is found 
to be adequate for rating purposes as it substantially 
complied with the April 2009 remand instructions.  In this 
regard, it is noted that the examiner reviewed the Veteran's 
medical history, including the Veteran's lay testimony 
concerning his duties as a yeoman while on active duty, and 
preformed an extensive medical examination.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).  On February 3, 2010, the 
Veteran indicated that he had additional evidence to submit 
and requested an additional 30 days in which to do so.  Such 
period of time has lapsed, and he has not submitted any 
additional pertinent evidence.  In February 2010, he 
requested additional time to seek SSA records.  Inasmuch as 
SSA has already indicated that there are no available 
records, further delay to allow for another request for such 
records would be pointless, and the motion is denied.  VA's 
duty to assist is met.  Accordingly, the Board will address 
the merits of the claims.

B.	Factual Background

As was noted, the Veteran's STRs are not available, except 
for the report of his examination at entry into service that 
shows no pertinent abnormality.  Records of postservice 
treatment include a January 1987 statement from a private 
physician who noted a history of various (including work-
related) injuries.  It was noted that, in May 1984, while the 
Veteran was driving a fuel tanker truck, his vehicle was 
struck by a tow vehicle that was pulling baggage carts.  He 
reported he was thrown about the cab of his truck and 
following the incident complained of neck, back and knee 
pain.  He was given physical therapy and a back support.  He 
also reported a history of a vehicular accident in June 1984.  
Examination, including X-rays, in December 1985 resulted in 
impressions of chronic strain, cervical and lumbosacral 
spine, without radiculopathy; and post-contusion, right knee.  
He was involved in another motor vehicle accident in April or 
May 1986 while he was driving a bus and was struck in the 
rear by another bus.  His current complaints included low 
back and right knee pain.  X-rays of the lumbar spine showed  
some narrowing of the lumbosacral disc space, posteriorly.  
X-rays of the knees showed some calcification in the medial 
joint compartment of the right knee.  The physician 
attributed the low back disability to the 1984 and 1986 
injuries and the knee disability to the 1984 injuries.  

A May 1991 private treatment report shows that the Veteran 
sustained a right knee injury in a fall several days prior.  
A right knee hemarthrosis was performed.  1992 treatment 
records show that the Veteran reported having injured his 
right knee while playing basketball several years earlier.  
Surgery to repair medial and lateral meniscal tears was 
performed in March 1992.  March 1997 X-rays of the knees 
showed osteoarthritis bilaterally, with no significant 
changes since previous X-rays in September 1996.  

October 2002 treatment records show that the Veteran was seen 
for low back pain after a fall.  X-rays showed mild narrowing 
of the intervertebral disc space of L2-3, with anterior spur 
formation due to degeneration.  Additional records show 
treatment for low back and bilateral knee arthritis.  There 
was no opinion regarding a possible relationship between the 
disabilities and the veteran's service.  

On March 2008 VA examination, the Veteran gave a history of 
having sustained multiple strains of the low back and knees 
while serving as a yeoman aboard ship.  He stated that the 
injuries were associated with repetitive lifting and carrying 
of naval equipment and supplies onto and aboard ship.  After 
examination of the Veteran in March 2008, and review of the 
medical records in the Veteran's claims file, in May 2008, 
the examiner stated that an opinion regarding whether the 
Veteran's current knee and low back disabilities (lumbar 
degenerative disk and joint disease and bilateral knee 
degenerative disc disease) are related to service could not 
be provided without resort to speculation (as the Veteran's 
service medical records were unavailable).  

On December 2009 VA examination, the Veteran gave a history 
of injuries in service, including being struck on his knees 
and legs while aboard ship, having pain while lifting and 
carrying heavy loads during service, and having low back pain 
while on active duty.  The additional reports of injury in 
motor vehicle accidents in May and June 1984, and March 1986, 
and knee injury in 1992 were also reviewed.  The examiner 
opined that based on the available evidence, the Veteran's 
current lumbar and bilateral knee disabilities are less 
likely than not related to military service, but more likely 
related to aging, attrition, and documented injury after 
separation.  

C.	Legal Criteria and Analysis

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  Certain chronic diseases 
(including arthritis) may be presumptively service connected 
if manifested to a compensable degree in a specified period 
of time postservice (one year for arthritis).  38 U.S.C.A. §§ 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

In order to prevail on the issue of service connection, there 
must be medical evidence of current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Hickson v. 
West, 12 Vet. App. 247 (1990).   The determination as to 
whether these requirements are met is based on an analysis of 
all the evidence of record and an evaluation of its 
credibility and probative value.  Baldwin v. West, 13 Vet. 
App. 1 (1990); 38 C.F.R. § 3.303(a).

The Board notes that it has reviewed all of the evidence in 
the Veteran's claims file, with an emphasis on the evidence 
relevant to this appeal.  Although the Board has an 
obligation to provide reasons and bases supporting its 
decision, there is no need to discuss, in detail, every piece 
of evidence of record.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize 
the relevant evidence where appropriate and the analysis 
below will focus specifically on what the evidence shows, or 
fails to show, as to the claim. 

As was noted, the Veteran's STRs are unavailable, VA has a 
heightened duty to assist him in developing his claims.  
O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  This duty 
includes a search for alternate medical records, as well as a 
heightened obligation on the Board's part to explain its 
findings and conclusions, and carefully consider the benefit- 
of-the-doubt rule.  See Cromer v. Nicholson, 19 Vet. App. 215 
(2005).  The Veteran identified numerous sources for records 
of treatment he received for knee and low back disabilities, 
which have been associated with the claims file or determined 
to be unavailable.  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the 
evidence is assembled, VA is responsible for determining 
whether the evidence supports the claim or is in relative 
equipoise, with the Veteran prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  

The Veteran's main contention is that his bilateral knee and 
low back disabilities are due to injuries that he sustained 
in a fall onboard ship, the CV-59, while loading and 
unloading supplies and heavy equipment.  He has also reported 
(on March 2008 VA examination) that his knee and back strains 
and contusions were associated with repetitive lifting and 
toting of naval equipment and supplies onto and aboard the 
ship.  The Veteran is competent to testify regarding facts or 
circumstances that can be observed and described by a 
layperson.  38 C.F.R. § 3.159(a)(2); see Layno v. Brown, 6 
Vet. App. 465, 471 (1994) (finding that 'competent testimony 
is . . . limited to that which the witness has actually 
observed, and is within the realm of his personal 
knowledge').  As such work would be consistent with his 
military occupational specialty of yeoman, the Board finds he 
is competent to provide testimony regarding the tasks that he 
performed and his participation in such activities is 
acknowledged.  

Right Knee

The Veteran claims that he sustained injuries of his right 
knee while working as a yeoman onboard ship during service 
and that those duties themselves caused his right knee 
disability.  As noted, he is competent to testify about those 
activities during service and the Board finds them credible.  
However, the record does not show any mention of specific 
injury of the knee during service and no mention of knee 
disability prior to the intercurrent (1984) work-related 
injury.  

The May 2008 VA examiner did not opine regarding the etiology 
of the Veteran's right knee disability, and the report of 
that examination was considered inadequate for rating 
purposes.  The opinion offered in December 2009 was based on 
a review of the record, and included an explanation of the 
rationale for the opinion, it has substantial probative 
value.  Because there is no competent (medical) evidence to 
the contrary, the opinion is persuasive.  Notably, the 
examiner identified a more likely for the disability than 
injury/activity in service, i.e., the documented postservice 
injuries.

The Veteran's statements relating his right knee disability 
to his activities in service are not competent evidence, as 
he is a layperson, and lacks the training to opine regarding 
medical etiology; whether or not a disability is related to 
an event (activity) in service is ultimately a medical 
question not capable of resolution by lay observation.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); see also 
Jandreau v. Nicholson, 492 F. 3d. 1372 (Fed. Cir. 2007).  

Arthritis of the right knee was not demonstrated within one 
year following the Veteran's discharge from active duty.  
There is no objective evidence of a right knee disability in 
service or of continuing symptoms of a right knee disability 
after service but prior to the 1984 postservice injury.  The 
only competent (medical opinion) evidence of record regarding 
the etiology of the veteran's right knee disability is to the 
effect that such disability is less likely than not related 
to military service, but more likely related to aging, 
attrition, and documented postservice injuries.  In light of 
the foregoing, the Board concludes that the preponderance of 
the evidence is against the claim.  Accordingly, it must be 
denied.

Left Knee

The Veteran also alleges he sustained a left knee injury in 
service, and also that his left knee disability is due to 
strenuous duties he was assigned in service.  The facts in 
this matter are similar to those presented regarding his 
right knee disability.  A left knee injury in service is not 
shown; and a left knee disability is not shown to have been 
manifested in service.  Arthritis of the left knee was not 
manifested within a year following the Veteran's discharge 
from active duty.  The record shows the Veteran sustained a 
postservice knee injury in a work-related accident in May 
1984.  As with respect to the right knee, the December 2009 
examiner opined, in essence, that the Veteran's left knee 
disability was unrelated to his service/activities therein.  
The December 2009 medical opinion has substantial probative 
value as it is based on review of the evidentiary record; 
reflects familiarity with the factual evidence; and is 
accompanied by an explanation of rationale (which identifies 
more likely, postservice, etiology for the left knee 
disability).  As there is no competent (medical) evidence to 
the contrary, the opinion is persuasive.  

Once again, the Veteran's statements relating his left knee 
disorder to injury or activities in service are not probative 
evidence, as he a layperson, and therefore not competent as 
to opine regarding medical etiology.  

In summary, there is no objective evidence of a left knee 
injury in service or that a left knee disability was 
manifested in service, no evidence that left knee arthritis 
was manifested in service; no evidence of postservice 
continuity of left knee symptoms prior to a documented 
intercurrent injury, and no competent (medical opinion) 
evidence that relates a current left knee disability to the 
Veteran's service, including as due to his activities/duties 
therein.  Accordingly, the preponderance of the evidence is 
against this claim, and it must be denied.

Low Back

The Veteran also alleges he sustained a low back injury is 
service.  Such injury is not shown in the record.  The record 
does show that the Veteran sustained low back injuries in 
work-related accidents in May 1984 and 1986, and that 
arthritis of the low back was first clinically noted in 2002 
(many years after his discharge from active duty).  There is 
no postservice evidence of low back disability prior to the 
intercurrent work-related injuries.  Accordingly service 
connection for a low back disability on the basis that such 
disability became manifest in service, and persisted, or on a 
presumptive basis (for lumbar arthritis as a chronic disease 
under 38 U.S.C.A. § 1112) is not warranted.  

As with the knees, the only competent evidence regarding a 
nexus between the Veteran's low back disability and his 
service/activities therein, the opinion of the December 2009 
examiner, is against the Veteran's claim.  The opinion is 
based on a review of (and reflects familiarity with) the 
record, and includes an explanation of rationale (which 
identifies nonservice etiological factors).  It has 
substantial probative value, and because there is no 
competent (medical) evidence to the contrary it is 
persuasive.  

As noted above, the Veteran's statements relating his low 
back disability to his service/activities or injury therein 
are not probative evidence because he is a layperson, and the 
matter of a nexus between activities in service and 
disability that was first shown subsequent to an intercurrent 
injury is a medical question.  

In light of the foregoing, the preponderance of the evidence 
is against this claim.  Accordingly, it must be denied.  


ORDER

Service connection for a right knee disability is denied.  

Service connection for a left knee disability is denied.  

Service connection for a low back disability is denied.  


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


